DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 6, 2021, is a continuation of U.S. Patent Application No. 16/798,054, filed February 21, 2020, which issued as U.S. Patent No. US 11,175,751 B1 on November 16, 2021.  Claims 1-20 are pending.

Allowable Subject Matter
3.	Claims 1, 8 and 15, and claims 2-7, 9-14, and 16-20, which depend from claims 1, 8, and 15, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method, system, or tangibly embodied computer-program product, as recited by the claims, comprising generating a lighting sequence configured to activate visual output elements on each of a plurality of peripheral devices, and comprising modifying the lighting sequence based on the physical location of a computer mouse relative to at least one of the other plurality of peripheral devices. 
Wein (US 9,474,137 B1) discloses determining a physical location of a plurality of peripheral devices communicatively coupled to a host computing device and generating a lighting sequence configured to activate visual output elements on each of the plurality of peripheral devices.  Wein does not disclose, at least, modifying the lighting sequence based on the physical location of a computer mouse relative to at least one of the other plurality of peripheral devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689